Davis, J.
These are several actions of debt, upon the official bonds of Mclntire, as Clerk of Courts for the county of York. They were entered in Court in 1859. The breaches of the bonds for which damages were claimed were specified August 29, 1860; and specifications of de-fence were filed Dec. 14, 1860. At the January term, 1861, a general default was entered by consent, and John N. Goodwin was appointed a master in chancery to assess the damages. The cases were afterwards continued from term to term, until September, 1863, when, there having been no hearing by the master, and, he being unable to serve, E. E. Bourne was appointed in his stead. At the May term, 1864, his reports were presented for acceptance. To this the defendants made objections in writing; and the reports having been accepted by the Court, the cases are presented on exceptions.
1. It is objected that the hearing of the master in chancery was ex parte. This was so. But he gave due notice to the defendants; and he proceeded in their absence only *217because they declined to appear. It would be a strange doctrine to hold that one could defeat legal proceedings against himself on such a ground.
2. It is said, however, as a reason for not appearing, that tho master in chancery had expressed feelings of hostility to the defendants, and was not impartial. But no evidence of this was presented to the Court, and being a matter of fact, the decision of the Court, that the master was impartial, is one to which no exceptions could be taken.
3. But it is urged, as another reason for not appearing, that the master in chancery was improperly appointed, without the consent of tho defendants; and that he had no jurisdiction of the cases. That, in suits upon this class of bonds, the damages are to be assessed by the Court, and not by the jury, was settled in the case of Philbrook v. Burgess, 52 Maine, 271. In such cases it is sometimes impracticable for the presiding Justice to attend to the hearing personally. There can be no doubt of his authority to appoint a master for that purpose ; and the consent of the parties to such appointment is not necessary.
4. Another objection to the acceptance of the reports is that the master made certain mistakes in estimating tho amount of fees received by McIntyre as Clerk of Courts. But no evidence was offered of any such mistakes. The amount actually received could probably have been shown by McIntyre, without difficulty; but he declined to make any exhibit, either to the master or to the Court. It is natural to suppose that, if the master had over estimated the amount, he would have shown the error, by producing his own account, which he has never done.
5. But it is argued that the reports themselves show that the master charged McIntyre with having received certain sums as fees, which were allowed to him by the county commissioners as for disbursements. And it is said that the allowance of the commissioners, as "for expenses and sums paid out,” is conclusive of that fact, having tho force of a *218judgment. Upon this proposition it is sufficient to make the following suggestions.
1. The county commissioners are authorized to examine and allow claims against the county, and draw orders upon the treasurer for their payment.. But these acts do not constitute judgments, any more than the auditing, by the proper officers, of claims against towns, or other corporations. Such an allowance, if not paid, may be sufficient to sustain an action, like orders given by selectmen of towns. But it could not be enforced, if payment should be refused, without an action. It is not recorded as such; and it is not analogous to a judgment of any Court, either in' its nature, or its effect.
2. But, if this were otherwise, the master’s reports do not impeach any allowances made by the commissioners to McIntyre. On the contrary, they affirm them. So far' is the result from annulling or reversing their acts, it is based upon them. The Clerk of Courts performed some services by virtue of his office, for which he was paid by the county, upon the allowance of his claims by the commissioners. For such receipts, as well as others, it was his duty to render his account. White v. Fox, 22 Maine, 341. The reports of the master in these cases do not question that McIntyre received the payments rightfully. They sustain the action of the commissioners in ordering the treasurer to pay him.
3. In allowing his claims, the commissioners described them as for " expenses and sums' paid out.” But it by no means follows that they described them correctly. The clerk wag bound to account for "all moneys received by him for services by virtue of his office.” The commissioners could decide whether the county should mahe certain payments; but there is no pretence of any authority, by statute, or otherwise, for them to decide whether any sums' received by him were for official services. That question can be determined only by this Court, in suits upon the bonds. The proposition that the county commissioners had *219any power to try and adjudicate that question, is as destitute of reason, as it is of authority, to sustain it. Nor is there any evidence that they attempted to exercise any such authority. As in other cases, they merely allowed certain claims against the county, or State, which McIntyre presented to them. But whether he should account for the sums he received in payment, they did not pretend to decide. They claimed no power to make any such decision ; i-ííid, if they liad, instead of being conclusive, it would have been void.
These cases appear to have been examined by the master with great care. He probably proceeded with all the more caution on account of the refusal of the defendants to appear before him. If he erred, it was for want of evidence which they might easily have furnished. But the fact that no error was attempted to be shown, when there was an opportunity to do it, before the Court, authorizes the presumption that there is no error in the reports. There can be no doubt, therefore, that the principal defendant, as Clerk of Courts, received money from year to year for which he neglected to render any account, in violation of his official oaths, as well as of his bonds. If the amount is rendered large, by the accumulating interest, at the rate of twenty-five per cent., it is only by reason of his persistent and continued refusal to render any account, even to this time. It is not for him, therefore, to complain of the result. The exceptions must he overruled in all the cases.
Appleton, C. J., Cutting, Walton and Barrows, JJ., concurred.